     Case 2:20-cv-02433-TLN-GGH Document 9 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY DANIEL PROFFITT,                            No. 2:20-cv-02433-TLN-GGH
12                       Petitioner,
13           v.                                         ORDER
14    PATRICK COVELLO,
15                       Respondent.
16

17          Petitioner Jerry Daniel Proffitt (“Petitioner”), a state prisoner proceeding pro se, has filed

18   an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 30, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 8.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27   ///

28   ///
                                                        1
     Case 2:20-cv-02433-TLN-GGH Document 9 Filed 02/11/21 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed December 30, 2020 (ECF No. 8), are

 5   ADOPTED IN FULL;

 6          2. This action is DISMISSED as a second or successive habeas corpus application

 7   without prejudice to its refiling with a copy of an order from the Ninth Circuit Court of Appeals

 8   authorizing Petitioner to file a successive petition.

 9          IT IS SO ORDERED.

10   DATED: February 10, 2021

11

12

13                                                       Troy L. Nunley
14                                                       United States District Judge

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
